Citation Nr: 1548217	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  10-44 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for a respiratory disorder, to include asthma.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastric disorder, to include irritable bowel syndrome, including as secondary to service-connected hepatitis.

6.  Entitlement to service connection for a gastric disorder, to include irritable bowel syndrome, including as secondary to service-connected hepatitis.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hand disability, to include residuals of fractures of the fingers and degenerative joint disease, including as secondary to service-connected right little finger fracture.

8.  Entitlement to service connection for a right hand disability, to include residuals of fractures of the fingers and degenerative joint disease, including as secondary to service-connected right little finger fracture.

9.  Entitlement to service connection for a left shoulder disability, to include as secondary to sciatic nerve damage.

10.  Entitlement to service connection for a right foot disability, to include degenerative joint disease.

11.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus.

12.  Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for aortic aneurysm.

13.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, as secondary to diabetes mellitus.

14.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.

15.  Entitlement to service connection for hyperlipidemia.

16.  Entitlement to service connection for a heart disorder, as secondary to an acquired psychiatric disorder.

17.  Entitlement to service connection for a skin disorder, to include chronic polyps, plantar warts, and porokeratosis.

18.  Entitlement to service connection for sleep apnea, as secondary to asthma.

19.  Entitlement to a compensable rating for hepatitis.


REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1972.

These matters come to the Board of Veterans' Appeals (Board) from September 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned at a Board hearing in July 2015.  A transcript of this hearing has been associated with the claims file.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims held that VA erred in not considering the scope of a veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  The Veteran's September 2008 claim requested entitlement to service connection for PTSD, but his records show that he has also been diagnosed with a personality disorder and generalized anxiety disorder; the issue has therefore been recharacterized as reflected on the title page of this decision.  The Board has also recharacterized the Veteran's claims pertaining to entitlement to service connection for a respiratory disorder, a gastric disorder, a skin disorder, and a right hand disability in order to better reflect the Veteran's contentions and to fully encompass any diagnosis pertaining to the symptomatology claimed by the Veteran.  See Clemons, 23 Vet. App. 1.

A review of the Veterans Benefits Management System and the Virtual VA electronic claims reveals that they contain a copy of the Veteran's July 2015 Board hearing transcript and VA treatment records relevant to the appeal.

The issues of entitlement to service connection for a respiratory disorder, to include asthma, an acquired psychiatric disorder, a gastric disorder, to include irritable bowel syndrome, a heart disorder, a skin disorder, sleep apnea, and a right hand disability, and to a compensable rating for hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed September 1996 rating decision denied service connection for asthma and is final.  Evidence received since the unappealed September 1996 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for asthma.

2.  An unappealed July 1974 rating decision denied service connection for a nervous condition and is final.  Evidence received since the unappealed July 1974 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  An unappealed June 1986 rating decision denied service connection for a stomach condition and is final.  Evidence received since the unappealed June 1986 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a gastric disorder.

4.  An unappealed September 1996 rating decision denied service connection for a hand injury, frostbite, and arthritis and is final.  Evidence received since the unappealed September 1996 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right hand disability.

5.  The weight of the credible and probative evidence of record indicates that the Veteran's left shoulder disability did not have its onset in service or within the initial post-service year, is unrelated to his active service, and is not causally related to or aggravated by any service-connected disability.

6.  The weight of the credible and probative evidence of record indicates that the Veteran's right foot disability did not have its onset in service or within the initial post-service year, and is otherwise unrelated to his active service.

7.  The weight of the credible and probative evidence of record indicates that diabetes mellitus was not caused by any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA employees or due to an event not reasonably foreseeable.

8.  The weight of the credible and probative evidence of record indicates that an aortic aneurysm was not proximately caused by VA hospital care, medical or surgical treatment, or examination.  

9.  The weight of the credible and probative evidence of record indicates that upper and lower extremity peripheral neuropathy did not have its onset in service or within the initial post-service year, is unrelated to his active service, and is not causally related to or aggravated by a service-connected disability.

10.  The weight of the credible and probative evidence of record indicates that erectile dysfunction did not have its onset in service, is unrelated to his active service, and is not causally related to or aggravated by a service-connected disability.

11.  Hyperlipidemia is a laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  The September 1996 rating decision is final; new and material evidence has been received to reopen the claim of service connection for asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  The July 1974 rating decision is final; new and material evidence has been received to reopen the claim of service connection for acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

3.  The June 1986 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a gastric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

4.  The September 1996 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a right hand disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103.

5.  The criteria to establish service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria to establish service connection for a right foot disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

7.  The criteria for service connection pursuant to 38 U.S.C.A. § 1151 for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).

8.  The criteria for service connection pursuant to 38 U.S.C.A. § 1151 for aortic aneurysm have not been met.  38 U.S.C.A. §§ 1110, 1151, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361.

9.  The criteria to establish service connection for upper and lower extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310.

10.  The criteria to establish service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310.

11.  The criteria to establish service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claims.  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in September 2008, July 2009, May 2010, and June 2010.   In addition to the required information noted above, these letters also advised the Veteran of the specific elements required to establish service connection under 38 U.S.C.A. § 1151, to reopen a claim based on the submission of new and material evidence, and to establish service connection as secondary to a service-connected disability.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has undertaken extensive and reasonable efforts to attempt to obtain the Veteran's service treatment records and all post-service medical records relevant to the issues decided herein.  The Board notes that the record indicates that there may be records from 2010 pertaining to the diagnosis of an aortic aneurysm.  The Board has, however, conceded that the Veteran has a current diagnosis of this disorder, but as is explained below, the claim of entitlement to service connection for an aortic aneurysm pursuant to 38 U.S.C.A. § 1151 has been denied on the basis that the claim fails to meet any of the other requirements for compensation under 38 U.S.C.A. § 1151.  The Board therefore finds that failing to obtain the referenced 2010 treatment records is harmless, i.e., nonprejudicial, error, as it would not affect the outcome of the claim.  See Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (holding that an error that does not affect the outcome of a claim is harmless).  

The Board has also considered the lay statements of the Veteran and the testimony from his July 2015 Board hearing.  In addition to the documentary evidence, the Veteran's testimonial statements have been transcribed and included in the record.  At the July 2015 hearing, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements necessary to prove the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board notes that the Veteran has not been afforded a VA examination with regard to the claims of entitlement to service connection for a left shoulder disability, a right foot disability, diabetes mellitus, aortic aneurysm, peripheral neuropathy, erectile dysfunction, or hyperlipidemia.  The Board does not dispute that the Veteran has current diagnoses of these disabilities, as they are documented in his medical records or are conceded.  Therefore, examination to establish current diagnoses is not necessary.  VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

As will be discussed further below, there is no competent medical evidence that the Veteran incurred any of these disabilities in service, nor is there competent medical evidence indicating that these disabilities may be associated with the Veteran's service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertions.  The Board therefore finds that with regards to these disabilities, the requisite elements of McLendon v. Nicholson have not been met, and VA's duty to provide a VA examination has not been triggered.  Id; see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

The Veteran has also claimed that his left shoulder disability is secondary to sciatic nerve damage, but as the Veteran is not service connected for sciatic nerve damage, secondary service connection is prohibited as a matter of law, and thus an examination would not impact the outcome of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Regarding the issues of service connection for peripheral neuropathy, erectile dysfunction, and hyperlipidemia, the Veteran contends that these disabilities should be service connected because they are secondary to diabetes mellitus.  As service connection for diabetes mellitus has not been found to be warranted, service connection on a secondary basis is also prohibited as a matter of law.  Id.  The Board therefore finds that no further medical opinion could assist in these matters.  Regarding the issue of service connection for hyperlipidemia, the probative evidence does not show that this laboratory finding constitutes a disability for VA compensation purposes.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  The Board accordingly concludes that further VA examinations/opinions are not required for these issues.  See McLendon, 20 Vet. App. at 81.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time without prejudice to the Veteran.

II.  Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also considers presumptions where applicable.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  

Arthritis and other organic diseases of the nervous system, including peripheral neuropathy," are classified as "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to the claims for these disorders.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker, 708 F.3d at 1338.  Where a veteran served continuously for 90 days or more and arthritis and other organic diseases of the nervous system become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, may be service connected on an aggravation basis.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995). 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  New and Material Evidence: Asthma

The Veteran contends that he has asthma which was first incurred during his active duty service.  The Veteran testified that he never had breathing problems until he had to go through a gas chamber with an improperly fitting gas mask during service, and that he was medically treated for breathing difficulty at the time.  Board Hearing Tr. at 48.  He stated that he has been taking medication for asthma ever since his separation from service.  Id. at 49.

The claim of entitlement to service connection for asthma was initially denied by a September 1996 rating decision on the grounds that there was no evidence of asthma in service, no evidence that a current asthma disability existed, and no evidence linking a current disability to service.  The Veteran was notified of the rating decision and his appellate rights, and in December 1997 he submitted a notice of disagreement as to the entire rating decision.  The Veteran was notified in December 1997 that his notice of disagreement had not been accepted, as it did not identify which of the issues in the decision he was appealing.  The Veteran submitted a new notice of disagreement in February 1998, which included the issue of asthma/bronchitis among the issues he wished to appeal.  In July 1998, the RO issued a statement of the case.  The Veteran submitted a Form 9 substantive appeal in October 1998.  A substantive appeal must be submitted within 60 days of the date of mailing of the statement of the case or the remainder the one-year period from the date of mailing of notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015).  The Veteran was notified in a letter dated November 8, 1998 that his Form 9 substantive appeal was not accepted as it had not been timely filed and that his opportunity to appeal had now expired.  Therefore, the September 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In September 2008, the Veteran filed a request to reopen his previously denied claim of entitlement to service connection for asthma.  At the time of the September 1996 rating decision, the record did not contain a current medical diagnosis of asthma for the Veteran.  Since the issuance of the September 1996 rating decision, the Veteran's VA treatment records include numerous references to asthma, including treatment for asthma flare-ups in March 2003, a September 2008 notation that the Veteran was diagnosed with asthma in 1989, and a May 2009 diagnosis of moderate persistent asthma.

The Veteran was initially denied entitlement to service connection for asthma in part on the grounds that there was no evidence of a current disability, and evidence received by VA since the last prior final denial now establishes that the Veteran does have a current diagnosis of asthma.  This evidence therefore sufficiently relates to one of the unestablished facts necessary to substantiate the appellant's claim, and it raises a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for asthma is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

IV.  New and Material Evidence: Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder, including PTSD, which was incurred during his active duty or is otherwise related to traumatic experiences during service.  

The claim of entitlement to service connection for a "nervous condition" was initially denied by an August 1973 rating decision on the grounds that a nervous condition was not shown by the evidence of record.  A additional rating decision was issued in July 1974 denying the claim on the same basis.  The Veteran was notified of the rating decision and his appellate rights in a letter dated August 2, 1974.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the July 1974 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In September 2008, the Veteran filed a claim of entitlement to service connection for PTSD.  The Board acknowledges that the Veteran's prior claim was for "nerves," and not specifically for "an acquired psychiatric disorder" or "PTSD."  The prior rating decision characterized the Veteran's claim as a "nervous condition."  The Federal Circuit Court has held that claims that are based on distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims for new and material evidence purposes.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, when determining whether a new and material evidence analysis is required, the focus of VA's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries," or whether it is evidence tending to substantiate an element of the previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).  The Board finds that the current claim on appeal, which has been characterized in the broadest possible way in order to benefit the Veteran, does not present a distinct disease or injury separate from that which was denied in July 1974.  See id.; Clemons, 23 Vet. App. 1.  Furthermore, as the claim of entitlement to service connection for an acquired psychiatric disorder is being reopened and remanded for further development, there is no potential prejudice to the Veteran in interpreting this claim to be a claim to reopen the claim previously denied in July 1974.

The Veteran's claim was previously denied on the basis that there was no evidence that he had a current diagnosis of a psychiatric disorder.  Since the July 1974 rating decision, the Veteran's VA treatment records show that he has been diagnosed with personality disorder, generalized anxiety disorder, and PTSD.

As the evidence received by VA since the last prior final denial now establishes that the Veteran does have a current psychiatric diagnosis, one of the unestablished facts necessary to substantiate the appellant's claim, there is a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record.  The additional evidence is therefore found to be new and material, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

V.  New and Material Evidence: Gastric Disorder 

The Veteran contends that he has a gastric disorder, to include irritable bowel syndrome, which was caused by his service-connected hepatitis.  The Veteran's attorney argued that the Veteran's hepatitis causes his liver to create bile which affects his digestion.  Board Hearing Tr. at 5.

The claim of entitlement to service connection for a stomach condition secondary to hepatitis was denied by a June 1986 rating decision.  The decision stated that there was no evidence of a stomach condition in the service treatment records or in the post-service medical records.  The Veteran was notified of the rating decision and his appellate rights in a letter dated July 17, 1986.  He did not appeal or submit any evidence within one year of notice of this rating decision.  Therefore, the June 1986 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim was previously denied in part on the basis that there was no evidence that he had a current diagnosis of a stomach condition.  Since the June 1986 rating decision, the Veteran's VA treatment records show that he has been treated for chronic intermittent diarrhea, irritable bowel syndrome, and diverticulosis.  The Board therefore accepts that the Veteran has a current gastric disorder, one of the previously unestablished facts necessary to substantiate the appellant's claim.  As there is now a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record, the additional evidence is found to be new and material, and the claim of entitlement to service connection for a gastric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VI.  New and Material Evidence: Right Hand Disability

The Veteran contends that he has a right hand disability, including residuals of broken fingers and arthritis, which was incurred in service when his drill sergeant crushed his hand with a locker, and also due to damage from frostbite.

The claim of entitlement to service connection for a hand injury, frostbite, and arthritis was initially denied by a September 1996 rating decision on the grounds that there was no evidence that such chronic disabilities existed or linking such disabilities to service.  As was discussed above, the Veteran was notified of the September 1996 rating decision and his appellate rights, and although he submitted a notice of disagreement in February 1998, he did not timely perfect an appeal.  Therefore, the September 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran's claim was previously denied in part on the basis that there was no evidence that he had a current chronic right hand disability.  Since the September 1996 rating decision, the Veteran's VA treatment records show that he has degenerative joint disease in numerous joints of the right hand.  The evidence therefore indicates that the Veteran has a current right hand disability, one of the previously unestablished facts necessary to substantiate the appellant's claim.  As there is now a reasonable possibility of substantiating the claim when combined with VA assistance and considered with the other evidence of record, the additional evidence is found to be new and material, and the claim of entitlement to service connection for a right hand disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

VII.  Left Shoulder Disability 

The Veteran contends that he has a left shoulder disability which was either incurred during active duty service or is secondary to sciatic nerve damage.

The Veteran's service treatment records show that in February 1971 he was treated for chronic right shoulder problems, and it was noted that he had dislocated his right shoulder in 1969.  The Veteran's service treatment records are silent for any complaints or injury to the left shoulder.  His June 1972 separation examination found that the upper extremities were normal.

The Veteran's VA treatment records show that in August 1973, he stated that he had broken his right shoulder in service.  In February 1974, he complained of an injury to the right shoulder and was diagnosed with "shoulder syndrome," with a history of being service connected.  The Veteran did not complain of any left shoulder disability at that time.

In April, June, and July 2009, the Veteran reported having left shoulder pain.  He was diagnosed with left shoulder arthropathy.

A July 2010 Social Security Administration (SSA) evaluation found that the Veteran had chronic left shoulder pain which could be degenerative joint disease or impingement syndrome versus rotator cuff injury.

The evidence of record establishes that the Veteran has a current left shoulder disability, diagnosed as left shoulder arthropathy and chronic left shoulder pain.  The record does not, however, indicate that he experienced any injury or disease of the left shoulder in service or that his current left shoulder disability is related to his service.  In the absence of these required elements, entitlement to service connection for a left shoulder disability is not warranted.  See Shedden, 381 F.3d at 1167.

The Board notes that the medical records indicate that the Veteran may have arthritis is his left shoulder, which is listed as a "chronic" disease.  38 C.F.R. § 3.309(a).  Without evidence that such arthritis was present within one year of separation from service, service connection cannot be granted on a presumptive basis.  The Veteran was not found to have left shoulder arthritis during service, and there is no evidence of left shoulder arthritis until many years after his separation from service.

Chronicity of the condition since service is also not indicated by the evidence of record.  The Veteran did receive treatment for his right shoulder in service and in the years immediately following service.  He made no mention, however, of any left shoulder pain or difficulty at that time, and it is likely that such symptoms would have been addressed if they had indeed existed at the time.

The Veteran has also not asserted that he believes his left shoulder disability is related to any specific event in service.  On the contrary, he has asserted that it is secondary to sciatic nerve damage.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Veteran is not, however, service connected for any disorder related to the sciatic nerve, nor has he submitted a claim of entitlement to service connection for such a disability.  Because service connection for sciatic nerve damage has not been assigned, service connection for a left shoulder disability as secondary to sciatic nerve damage must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

The Veteran has not alleged that he experienced a left shoulder injury at any time during his service, and his service treatment records do not report any problems related to the left shoulder.  There is no evidence of an in-service occurrence or aggravation of a disease or injury, and furthermore there is no competent evidence of a nexus between an in-service injury or disease and the current disability.  While the Veteran has not made any specific assertions relating his left shoulder disability to service, nevertheless, the Veteran, as a lay person, would not be competent to provide an opinion establishing a relationship between his current left shoulder and service.  See Jandreau, 492 F.3d at 1377.  He is competent to testify as to his observations of his own symptoms and experiences, but he has not provided any lay statements regarding an in-service injury or having symptoms of left shoulder pain or disability during or soon after service.  The earliest evidence of the Veteran experiencing left shoulder symptoms is from 2009, approximately 37 years after separation from service, and this lapse in time weighs against the Veteran's claim  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There is therefore absolutely no evidence of record indicating that the Veteran's left shoulder disability is in any way related to an injury, event, or disease which occurred during his active duty service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a left shoulder disability.  The benefit of the doubt rule is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.





VIII.  Right Foot Disability

The Veteran contends that he has a right foot disability that was incurred during his active duty service.  The Veteran testified that his right foot was injured during a fight with his drill sergeant.  Board Hearing Tr. at 50.

In June 1972, the Veteran was treated for a twisting injury to his left ankle which occurred while working out with Tae Kwando.  He was diagnosed with sprain of the forefoot.  The Veteran was put on a physical profile for sprain of his left forefoot.  The Veteran's service treatment records are silent for any complaints or treatment related to the right foot.

The Veteran has a current diagnosis of a right foot disability.  A July 2010 SSA evaluation found that the Veteran had mild degenerative joint disease in both feet.  December 2007 X-rays of the right ankle found osteoarthritic changes in the medial tibial talar joint with joint space narrowing.  The Veteran's VA treatment records also occasionally reference arthritis of the bilateral feet.

The record does not, however, contain any competent medical evidence indicating that the Veteran incurred an injury to his right foot in service or that his current right foot disability is related to any incident in service.

Even if the Veteran is competent to report that he was in a fight with his drill sergeant in service and injured his right foot in some way, there is no indication that this resulted in any chronic right foot impairment.  The Veteran's June 1972 separation examination found that his feet and lower extremities were normal, and no injury to the right foot is noted.

There is no competent medical evidence that establishes a causal connection between the Veteran's current right foot disorder to any incident in military service.  Without medical evidence showing some relationship between the Veteran's right foot disorders to his military service, service connection may not be granted.  None of the medical evidence of record includes any indication that the Veteran's right foot disability could be connected to service in any way.  The Veteran's attorney even acknowledged that there was no medical evidence pertaining to this claim.  Board Hearing Tr. at 12. 

The only evidence indicating that the Veteran's right foot disability was caused by an in-service injury lies within the lay statements of the Veteran himself.  The assertions of the Veteran, as a lay person, that his left foot disability is related to his service do not constitute competent medical evidence to satisfy this nexus requirement.  See Jandreau, 492 F.3d at 1377.  Although there is no categorical requirement of "'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,'" more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau, 492 F.3d at 1377).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a medical matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Lay assertions as regarding either the nature or etiology a complex process such as degenerative joint disease have little probative value.  While the Veteran is competent to say that he has had pain in his right foot, he is not competent to diagnose a specific right foot disability or to determine the cause of his symptoms.  There are no competent medical opinions of record which support the Veteran's claim, and he has not indicated that he has ever been told by a medical professional that he had a disability of the right foot that was related to any event or injury in service.  

While degenerative joint disease/arthritis is a chronic disease, there is no evidence of this disorder in service or a continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Furthermore, while service connection for arthritis may be granted if manifested to a compensable degree within one year of separation from active duty, there is no evidence in this case that the Veteran had right foot arthritis within this timeframe, nor has he asserted that he had.  Additionally, the Veteran has also not alleged that he had a continuity of symptomatology since service to the present.  Thus, service connection under a direct or presumptive basis is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).

In sum, the preponderance of the evidence fails to show that the Veteran's right foot disability was incurred in or otherwise related to any event or illness in active duty service or that it manifested within one year of separation from service.  The Board therefore finds that the claim of entitlement to service connection for a right foot disability is denied.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

IX.  Diabetes Mellitus under 38 U.S.C.A. § 1151

The Veteran contends that he developed diabetes mellitus as a result of the medication Seroquel (generic name quetiapine) prescribed to him by the Richmond VA Medical Center in February 2008 for the treatment of his psychiatric disorders.  The Veteran testified that he was receiving treatment for anxiety and PTSD at the Richmond VA Medical Center and was given a prescription for Seroquel.  Board Hearing Tr. at 36.  He stated that he objected to this medication because it was contraindicated for someone of his race, and his physician agreed with him.  Id. at 37.  Soon after that, he was diagnosed with diabetes mellitus, which he believes was caused by being improperly prescribed Seroquel.  Id. at 38.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if it was not the result of the veteran's willful misconduct and either: 1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a Department facility, and the proximate cause of the disability was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or 2) the disability was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program.  38 U.S.C.A. § 1151.

The first element of a claim under 38 U.S.C.A. § 1151 is whether the Veteran has an additional disability as a result of VA care or treatment.  See 38 C.F.R. § 3.361.  If an additional disability is present, the issue then becomes whether the VA procedure actually caused the additional disability.  Id. 

However, causation alone is not sufficient to warrant compensation under 38 U.S.C.A. § 1151; rather, the evidence must show either that the additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or that it was an event that was not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and either (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

The Veteran's VA treatment records show that in February 2008, the Veteran was evaluated by nurse practitioner L.S. and diagnosed with PTSD, rule out bipolar disorder.  The Veteran said that he was "interested in getting help for his situation and willing to take a mood stabilizer."  The Veteran was prescribed Seroquel, and it was specifically noted that the benefits and side effects of the drug were explained to him, and that the Veteran understood the provided information and gave voluntary consent for the use of the prescribed medication.

The Veteran was diagnosed with diabetes mellitus in approximately January 2009, which meets the first element of an additional disability.

Regarding causation, the Veteran's nurse practitioner L.S. submitted a letter dated in December 2009 in which she stated that the Veteran had been prescribed a mood stabilizer, quetiapine, when he was initially diagnosed with a psychiatric disorder.  This allowed him to sleep and behave in a less pressured manner.  After the Veteran moved to another area, he began to put on a lot of weight.  This, along with a family history of diabetes mellitus and the quetiapine, caused him to develop diabetes mellitus.  He then stopped taking quetiapine and was put on a different drug for mood stabilization.

The Veteran has submitted the side effect information accompanying his prescription of Seroquel/quetiapine.  It notes that weight gain is a side effect of the drug.  Under "Precautions," it notes that the patient should inform his doctor if he has a family member with obesity and that it can cause weight gain and a rise in blood sugar levels, which could cause or worsen diabetes.

A February 2010 treatment note from nurse practitioner L.S. stated that the Veteran had been angry about developing diabetes due to his medication.  She noted that they then discussed the information he had received when he was prescribed the medication, and that he remembered "discussing weight gain and movement disorder" but that he felt the information about diabetes was "not 'loud and clear.'"

The Board notes that the evidence does not clearly establish that Seroquel/quetiapine is the cause of the Veteran's diabetes mellitus.  Nurse practitioner L.S. and the Veteran himself have indicated that he has a family history of diabetes mellitus, and as early as March 1988, the Veteran's treatment records showed that he had high cholesterol due to a very poor diet.  Nevertheless, even accepting the Veteran's contention that this medication was the cause of his diabetes mellitus, and moving forward to consideration of the third element (proximate causation), the evidence fails to show that the Veteran's diabetes mellitus is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, or that it was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

There is no indication that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  While the Veteran has stated that he believes he was placed on an inappropriate medication, this is not supported by the record.  The Veteran was placed on an appropriate mood stabilizer by a qualified nurse practitioner.  There is absolutely no medical evidence of record indicating that this medication was not appropriate, and in fact it appears that it was effective for the purpose for which it was intended.  It helped to improve the Veteran's mood, allowing him to sleep and behave in a less pressured manner.

The Veteran was also provided a full explanation of the risks and side effects of the medication.  This is clear from the VA treatment records, and the Veteran himself acknowledged to L.S. in February 2010 that he remembered discussing the risk of weight gain.  The Veteran has also submitted copies of the side effect information he was given with the drug, which clearly stated that the drug could cause weight gain and a rise in blood sugar levels, which could cause or worsen diabetes.  Thus, the Veteran's resulting weight gain and diabetes mellitus were clearly events reasonably foreseeable.

The only evidence of record indicating that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault may have occurred when the Veteran was prescribed Seroquel comes from the Veteran himself.  While the Board must consider lay evidence, and lay witnesses are competent to opine as to some matters, the Veteran is not competent to opine on a complex medical matter such as psychiatric prescriptions and their effects.  The appropriate prescription of medication is a complex medical and scientific question, and extends beyond any type of immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

In sum, the Board finds that the Veteran was prescribed an appropriate medication for his psychiatric condition by a qualified nurse practitioner and was fully apprised on the possible side effects of the medication.  There is no evidence of record indicating that the nurse practitioner committed any carelessness, negligence, or error in judgment, had lack of proper skill, or committed other instance of fault, and the side effects which occurred were reasonably foreseeable, and as such, the Veteran's claim fails on the element of proximate causation.

X.  Aortic Aneurysm under 38 U.S.C.A. § 1151

The Veteran contends that he has an aortic aneurysm that was caused by stress incurred by his general treatment at VA, stress and smoking in and after service, or by medication prescribed to him through VA .  The Veteran testified that he believed his problem may be related to smoking and drinking coffee due to the stress of service and to stress caused by an incident where a physician at the Veterans Hospital did not know the difference between millimeters and centimeters, causing him to feel frightened that the physician was not competent to treat him.  Board Hearing Tr. at 42-43.  He also stated that the many medications he had been prescribed could have led to his heart problems.  Id. at 43.  

As was discussed above, the current treatment records included in the claims file do not include those pertaining to treatment for an aortic aneurysm.  At a July 2010 SSA examination, the Veteran reported that he had recently undergone an MRI which found a 4 centimeter aortic aneurysm, and the examiner diagnosed the Veteran with abdominal aortic aneurysm by history.  The Board therefore concedes that the Veteran has a current diagnosis of an abdominal aortic aneurysm.

While the Veteran has incurred additional disability and meets the first element of establishing compensation under § 1151, the Board finds that the claim does not meet the additional criteria required to establish the remaining elements.

For service connection to be warranted, actual causation must be shown.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  In this case, there is no competent medical evidence indicating that this disorder was in anyway caused by hospital care, medical or surgical treatment, or examination furnished by VA.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

Specifically, the Veteran has not alleged any credible theory relating his aortic aneurysm to any instance of care or treatment provided by VA.  The Veteran has advanced several contradictory theories regarding his aortic aneurysm.  The Veteran's initial April 2010 claim stated that his aortic aneurysm was caused by medication prescribed at the Richmond VA Medical Center.  He did not specify which medication this was.  At the July 2015 Board hearing, the Veteran's attorney stated that the Veteran's aortic aneurysm was "a byproduct of stress and nervousness and psychiatric conditions that the claimant has suffered throughout these years."  Board Hearing Tr. at 10.  The Veteran then stated that his aortic aneurysm was caused by smoking and drinking coffee after serving in the military.  Id. at 42.  He also stated that he was told by his treating physicians that the reason for his aortic condition was stress and smoking, which the Veteran attributes to his military service.  Id. at 44.  As these statements fail to advance any theory pertaining to how his disability was caused by a VA employee or VA facility, they are found to be not merely irrelevant to the claim, but to weigh against the claim.  See 38 U.S.C.A. § 1151(a)(1) (the disability must be caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility).  The Veteran himself attributes his aneurysm to stress incurred in service, and the Veteran also clearly stated that his disorder was attributed by his physician to stress and smoking, and not to any event which occurred through VA care.

The Veteran also described at the Board hearing how his VA physician wanted to do surgery on his artery, but confused millimeters and centimeters when describing the surgery to the Veteran, which caused him great stress.  Board Hearing Tr. at 42.  The Veteran appears, however, to be describing the physician's recommended treatment following the diagnosis of his aortic aneurysm.  It is therefore unclear to the Board how the Veteran contends that this incident could have caused his aortic aneurysm in any way.  The Veteran has also not submitted any evidence which even suggests that this stress aggravated his aortic aneurysm beyond the natural scope of the disease.

The Veteran's claim also fails on the element of proximate causation.  Regarding the contention that the Veteran's VA medication caused his aortic aneurysm, the Board finds there is simply no evidence of record to suggest that any prescribed medication was an incident of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  The Veteran has also not identified what medication he believes caused his additional disability, and stated at the hearing that it was "a combination of the medication that [he] was taking then."  Board Hearing Tr. at 43.  The Veteran has not argued that any of this medication was prescribed in error, that there was any negligence when he was prescribed this medication, or that the side effects of these medications were not reasonably foreseeable.

The Board further notes that there is no evidence whatsoever of any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA relating to this issue, nor that any procedure or treatment was performed for which aortic aneurysm was a result not reasonably foreseeable.

In summary, the elements required to form a successful claim for benefits under 38 U.S.C.A. § 1151 have not been shown, as the Veteran's claim fails on elements two and three (causation and proximate causation).

XI.  Upper and Lower Extremity Peripheral Neuropathy 

The Veteran contends that he has peripheral neuropathy in his arms and legs which is aggravated by his diabetes mellitus.  The Veteran testified that he primarily has neuropathy in his bilateral shoulders, but that it now has spread to his legs and feet and may be related to sciatic nerve damage.  Board Hearing Tr. at 39-40.  He stated that it has been a problem for 25 to 30 years, and that while it preexisted his diabetes mellitus, he feels that diabetes mellitus aggravates the condition.  Id. at 41.

The Veteran's VA treatment records show that in June 2008, he reported left leg pain along the lateral aspect of the thigh, and he was noted to have some leg pain with radiculopathy.  In October 2008, the Veteran reported that he was having problems with his right leg and left thigh for the past one year.  In June and July 2009, the Veteran was treated for right lower extremity neuropathy.  A July 2010 SSA evaluation found that the Veteran had mild to moderate peripheral neuropathy, post-traumatic, in both lower extremities, with a moderate abnormality of gait and station.

While this evidence shows that the Veteran does have a current diagnosis of peripheral neuropathy, the record does not indicate that he experienced any injury or disease in service or that his current peripheral neuropathy is related to his service.  In the absence of these required elements, entitlement to service connection for upper or lower extremity peripheral neuropathy is not warranted.  See Shedden, 381 F.3d at 1167.

There is no evidence indicating that peripheral neuropathy began during the Veteran's service, nor has the Veteran asserted that it did.  The Veteran's June 1972 separation examination found that the upper and lower extremities were normal, and the Veteran's service treatment records are silent for any complaints or treatment related to peripheral neuropathy.  The Veteran has also not asserted chronicity of symptomatology since service, stating in 2015 that the disorder began 25 or 30 years ago, which would be 13 to 18 years after his separation from service.  There is therefore no evidence of a chronic disease, in this case an organic disease of the nervous system, beginning in service and continuing since that time, nor that any such disease manifested within one year of separation from service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

There is absolutely no medical evidence that establishes a causal connection between the Veteran's current peripheral neuropathy to any incident in military service.  Without medical evidence showing some relationship between the Veteran's peripheral neuropathy to his military service, service connection may not be granted.  None of the medical evidence of record includes any indication that the Veteran's peripheral neuropathy could be connected to service in any way, and he has not presented any indication that he believes his peripheral neuropathy was caused by his service.

Regarding the Veteran's claim that his peripheral neuropathy is aggravated by his diabetes mellitus, service connection on this basis cannot be granted because entitlement to service connection for diabetes mellitus under 38 U.S.C.A. § 1151 has been denied.  Because service connection for diabetes mellitus is denied, service connection for peripheral neuropathy as secondary to diabetes mellitus must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

In sum, the preponderance of the evidence fails to show that the Veteran's bilateral upper and lower extremity peripheral neuropathy was incurred in or otherwise related to any event or illness in active duty service or that it was caused or aggravated by a service-connected disability.  The Board therefore finds that the claim of entitlement to service connection is denied.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is again against the appellant's claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

XII.  Erectile Dysfunction

The Veteran also contends that he has erectile dysfunction which is secondary to his diabetes mellitus.  See Board Hearing Tr. at 10, 38.

The Veteran's VA treatment records show that in June 2008, he reported having erectile dysfunction problems, and it was noted that he had undergone a surgical procedure that corrected a stream and bladder injury.  The Veteran was prescribed medication.  In July 2008, he was seen for a urology consultation.  The Veteran reported having complete erectile dysfunction since his November 2011 gunshot wound injury, in which he suffered pelvic and urethral injury.  He was diagnosed with organic erectile dysfunction following gunshot wound.  It was noted that likely contributing elements were vascular injury and nerve injury/neuropraxia.

After reviewing the evidence described above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to service or was caused or aggravated by a service-connected disability.

The Board acknowledges that the Veteran has a current diagnosis of erectile dysfunction.  However, the Veteran has not alleged that his erectile dysfunction began in service or that it is related to any injury or event in service.  Thus, there is no evidence of an in-service occurrence or aggravation of a disease or injury, and furthermore there is no competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden, 381 F.3d 1163.  Even if the Veteran were to allege that his erectile dysfunction were related to an event or injury in service, the Veteran, as a lay person, is not competent to provide an opinion establishing such a medical nexus, as it goes beyond the scope of observation of his own symptoms and experiences.  See Jandreau, 492 F.3d at 1376-77.  There is therefore absolutely no competent medical evidence of record indicating that the Veteran's erectile dysfunction is in any way related to an injury, event, or disease which occurred during his active duty service.

The Veteran has only alleged that his erectile dysfunction is secondary to his diabetes mellitus.  As was discussed above, entitlement to service connection for diabetes mellitus under 38 U.S.C.A. § 1151 has been denied.  Because service connection for diabetes mellitus is denied, service connection for erectile dysfunction as secondary to diabetes mellitus must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.

In sum, the preponderance of the evidence fails to show that the Veteran's erectile dysfunction was incurred in or otherwise related to any event or illness in active duty service or that it was caused or aggravated by a service-connected disability.  The Board therefore finds that the claim of entitlement to service connection for erectile dysfunction is denied.  In reaching the conclusion above, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is again against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.

XIII.  Hyperlipidemia

The Veteran also contends that he has hyperlipidemia which is secondary to his diabetes mellitus.

The Veteran's VA treatment records show that in March 1988, the Veteran was diagnosed with high cholesterol noted to be due to poor diet.  In February 2008, the Veteran was diagnosed with hypercholesterolemia.

Although the record indicates that the Veteran does have hyperlipidemia, this conditions is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While hyperlipidemia may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, there is no evidence of record suggesting the Veteran's hyperlipidemia has caused any impairment of earning capacity or other disability for which service connection may be granted.  To the extent that the Veteran's hyperlipidemia may be considered to be part of or contributing to his diabetes mellitus, service connection for this disorder has already been denied, as discussed above.  Thus, in the absence of proof of another current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As hyperlipidemia is a laboratory result and does not represent a disability in and of itself, the Board finds that service connection must be denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for asthma is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for a gastric disorder, to include irritable bowel syndrome, as secondary to service-connected hepatitis, is reopened; the appeal is allowed to this extent.

New and material evidence having been submitted, the claim of entitlement to service connection for a right hand disability, to include residuals of fractures of the fingers and degenerative joint disease, including as secondary to service-connected right little finger fracture, is reopened; the appeal is allowed to this extent.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right foot disability is denied.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus is denied.

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for aortic aneurysm is denied.

Entitlement to service connection for hyperlipidemia is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

I. VA Examinations

	A. Asthma

The Veteran contends that he has asthma which was first incurred during his active duty service due to exposure to a gas chamber while wearing an improperly fitting gas mask.  Board Hearing Tr. at 48.

The Veteran's VA treatment records show a long history of occasional treatment for disorders related to the sinuses, beginning soon after discharge from service.  At a May 1973 VA examination, the sinuses, septum, and mucus membranes were non-pathologic except for hypertrophy of the inferior turbinates.  The Veteran claimed that he had hay fever symptoms in the spring.  The Veteran was diagnosed with allergic rhinitis.  In March 1974, the Veteran was treated for chronic allergic rhino-sinusitis.  In February 1974, he was diagnosed with sinusitis.  In October 1987, the Veteran reported having a sore throat for the past 4 months, and he was diagnosed with chronic recurring pharyngitis and chronic sinusitis.  In June 1996, he reported a productive cough and chest discomfort and was diagnosed with bronchitis.

In July 2001, it was noted that the Veteran had a history of asthma and used an inhaler.  The Veteran was treated for asthma flare-ups in March 2003.  In September 2008, it was noted that the Veteran was diagnosed with asthma in 1989.  In May 2009, the Veteran reported that he was initially diagnosed with asthma in service in 1971 and that he has had asthma exacerbations requiring treatment in the emergency room.  He described daily symptoms of wheezing and moderate dyspnea with exertion.  He was diagnosed with moderate persistent asthma and mild obstructive sleep apnea.

The medical evidence of record indicates that the Veteran has had a long history of respiratory issues which began soon after his separation from service and have continued to the present.  The Board therefore finds that a VA examination is necessary in order to determine whether the Veteran has a current diagnosis of asthma or any other respiratory disorder.  The examiner must then review all of the medical evidence of record and opine on whether the Veteran has a respiratory disorder that had its onset during or is otherwise related to his service.  See McLendon, 20 Vet. App. at 81.

	B. Right Hand Disability

The Veteran contends that he has a right hand disability, including arthritis/degenerative joint disease and other residuals of fractures of the fingers, which were incurred during his active duty service.  The Veteran testified that his hand was crushed in service when his drill sergeant purposefully pushed a locker onto his hand.  Board Hearing Tr. at 19.  The Veteran has also submitted written statements indicating that he injured his hands through exposure to extreme cold conditions while on the rifle range at Fort Campbell, Kentucky.

The Veteran's service treatment records show that in February 1971 he was treated for right hand swelling and pain after it was hit against a wall locker.

The Veteran's VA treatment records and past examinations show frequent complaints and treatment for right hand pain that the Veteran has regularly attributed to an in-service injury.

At a May 1973 VA examination, the Veteran reported that in basic training he hurt his right little finger on his right hand when someone pushed a locked against his hand.  He reported pain in the little finger, right hand, and right wrist when lifting heavy objects, grasping objects, playing tennis, or bowling.  The Veteran was diagnosed with fracture, small finger, right hand, with ankylosis of interphalangeal joint.  In February 1974, he was diagnosed with fracture of the right fifth finger with flexion deformity and ankylosis.

In May 1996, the Veteran reported bilateral hand pain which was caused by frostbite incurred in service in 1970.  In September 1996, the Veteran reported intermittent right hand pain and was diagnosed with posttraumatic degenerative joint disease.  On a preoperative report, the Veteran reported a history of rheumatoid and degenerative arthritis.  April 1997 X-rays showed that the osseous structures of both hands were unremarkable, and the joints of both hands appeared preserved.

The Veteran was afforded a VA examination in March 1998.  He reported that his fingers were fractured in service when they were crushed by a metal cabinet, and that he has had pain and deformity ever since.  He also stated that he had frostbite in 1970.  Physical examination found that the Veteran could make a fist and function well, but that the little finger and long finger could not fully extend, and the long finger had 10 degrees of flexion contracture.  He was diagnosed with crush injury, right hand, with flexion contractures of the right middle finger and long finger.  Subsequent VA treatment records show continued treatment for bilateral hand degenerative joint disease.

The Board finds that the evidence indicates that the Veteran has had continuous complaints related to his right hand from the time of service until the present.  It is unclear, however, the extent of the injury to his right hand and whether all of the Veteran's current right hand symptoms are related to his in-service injury or to his service-connected right little finger fracture.  A VA examination is therefore necessary prior to further adjudication.  See id.

	C. Skin Disorder

The Veteran claims he has a skin disorder, variously diagnosed as chronic polyps, plantar warts, and porokeratosis, which was first incurred during his active duty service.  The Veteran and his attorney stated at the July 2015 Board hearing that the Veteran developed hand and feet polyps because he was allergic to wool and had to wear wool socks in the service.  Board Hearing Tr. at 11, 47.

The Veteran's service treatment records show that he was treated in April 1970 for pruritus, etiology unknown, on his legs.  In July 1970, he was diagnosed with herpes zoster.

At a May 1973 VA examination, the Veteran reported having painful and itchy blisters on his abdomen and chest.  He also reported that he had a cyst on his left foot previously, but did not currently have any complaints.  He reported having a hard lump on his ear the previous week and that similar eruptions occurred every week or two and that he had not had such symptoms prior to service.  The Veteran was diagnosed with herpes zoster, by history.

The Veteran's VA treatment records show that he has received extensive treatment since at least 2008 for lesions on his palms and feet.  In March 2008, the Veteran was treated for intractable plantar keratoma, porokeratosis, and benign lesions on his right foot.  The Veteran was treated on several occasions throughout 2008 for chronic eruptive hyperkeratotic papules, manifesting as painful calluses, on his palms and soles, and he reported that he had them since the 1970s when he was in the military.  In September 2008, the Veteran was treated for a history of porokeratosis on his palms and soles aggravated by water.  Physical examination found 1 millimeter hyperkeratotic papules on his palms and 3 to 4 millimeter hyperkeratotic papules on his soles.  In May 2009, he was treated for multiple hyperkeratotic lesions on his right foot, and in July 2009, for onychomycosis and intractable plantar keratosis.

The Board finds that the evidence of record establishes that the Veteran has a current diagnosis of a skin disorder, and he is competent to testify that he has had similar symptoms of painful, raised lesions on his palms and feet intermittently from the time of service until the present.  The Board therefore finds that a VA examination and opinion are needed prior to further adjudication of the issue.  See id.

	D. Hepatitis and Gastric Disorder

The Veteran is currently service connected for hepatitis, with a noncompensable rating.  The Veteran and his attorney testified in July 2015 that the Veteran's symptoms have gotten worse, as they now include increased fatigue, malaise, and falling asleep.  Board Hearing Tr. at 5, 26.  The Veteran testified that he now has severe problems with constipation due to hepatitis, and that he requires laxatives, enemas, and a special diet.  Id. at 25.

VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board therefore finds that this issue must be remanded in order to obtain a new VA examination.

The Veteran has also argued that he has a gastric disorder, including irritable bowel syndrome, which is secondary to his service-connected hepatitis.

The Veteran's service treatment records show that in August 1971 he was treated for two weeks of upset stomach, nausea, and diarrhea.  His VA treatment records include intermittent bowel complaints.  The Veteran was treated for chronic intermittent diarrhea in February and August 1988.  In July 1994, the Veteran reported that his stomach was cramping and knotting, and in September 1996 the Veteran reported a history of irritable bowel syndrome.  In June and September 2008 the Veteran was having constipation, and it was noted that diverticulosis was found on in April 2008.

The Board finds that the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected hepatitis, including any residuals related to gastric distress, and to determine whether his symptomatology indicates that he has a separate gastric disorder which is secondary to hepatitis, or if his claimed symptoms are symptoms associated directly with hepatitis.  See McLendon, 20 Vet. App. at 81.

II.  Records

	A. Service Records

The Veteran's attorney has indicated that he believes not all of the Veteran's service records, including records pertaining to his service in Korea, have been obtained.  Board Hearing Tr. at 13.  The Veteran has specifically alleged that he developed a respiratory disorder during his time in Korea.  See February 1998 RO Hearing Tr. at 16.  It does not appear that the Veteran's complete service personnel records have been obtained, and therefore these records should be requested and associated with the claims file.  It is unclear to the Board whether the Veteran's attorney was referring to additional service records other than the personnel records, such as clinical treatment records.  The Veteran and his attorney should be asked to identify the dates and locations of any hospitalizations or other specialized treatment the Veteran received in service, including while stationed in Korea with the Second Medical Battalion, Second Infantry Division, from November 1971 to July 1972.  If the Veteran responds, efforts should be made to obtain these records and associate them with the claims file.

	B.  VA Treatment Records

The Veteran's attorney stated that the Veteran first developed psychiatric problems in service, which manifested through misbehavior, and that he was hospitalized for psychiatric problems within 14 or 18 months of separation from service.  Board Hearing Tr. at 7.  

In an August 1973 correspondence to VA, the Veteran indicated that he had been treated for his nerves while in service and that he had been hospitalized twice since separation from service.  An August 1973 VA treatment record shows that the Veteran was admitted to the hospital for sore throat, cough, and fever.  He reported a history of a nervous disorder, and a psychiatric consultation was ordered but not completed.  He was noted to have an "[u]ndiagnosed psychiatric condition characterized by feelings of anxiety and tension, etiology undetermined."  In February 1974, it was noted that the Veteran needed a prescription for anxiety.

It appears that not all of the Veteran's VA treatment records have been obtained relating to his treatment for mental health during the years immediately following his separation from service.  Currently records from the Salem VA Medical Center dated from the Veteran's separation from service until March 1973, from February 1974 to March 1974, and from July 1985 to July 1986 are of record.  As the Veteran has indicated that he received mental health hospitalization within 18 months of his separation from service, all records from the Salem VA Medical Center from that period must be obtained, to especially include any records from March 1973 to February 1974.  If no records from this period are found, the Veteran and his attorney must be notified, and a formal finding issued explaining the steps taken to obtain these records.  The record also shows that by 2008 and as recently as April 2014, the Veteran had returned to receiving care at the Salem VA Medical Center.  All outstanding, more recent records must also be obtained.

Efforts must also be made to ensure that the record of the Veteran's VA medical treatment is as complete as possible.  In addition to treatment received at the Salem VA Medical Center, the record indicates that the Veteran has also been treated, at various times, at the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia (Richmond VA Medical Center) and the Atlanta VA Medical Center in Decatur, Georgia.  The claims file currently contains records from these facilities from March 1994 to September 1996, from January 1998 to March 2003, and from February 2008 to September 2009.  It was noted in February 2008 that the Veteran had not received any treatment at VA for the previous 5 years.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Efforts must therefore be made to obtain all relevant, outstanding VA treatment records to ensure that the record is complete.

III.  Intertwined Issues

The issues of entitlement to service connection for a heart disorder, as secondary to an acquired psychiatric disorder, and entitlement to service connection for sleep apnea, as secondary to asthma, are inextricably intertwined with two of the remanded issues.  These issues must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he identify the dates and locations of any hospitalizations or other specialized treatment received in service, including while stationed in Korea with the Second Medical Battalion, Second Infantry Division, from November 1971 to July 1972.  The AOJ should then attempt to obtain any identified records and associate them with the claims file.  

Whether or not the Veteran responds, the AOJ should also obtain complete service personnel records for the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

If any records requested cannot be located, issue a formal finding of unavailability and notify the Veteran that these records were not found.  All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.

2.  Obtain the Veteran's VA treatment records from the Salem VA Medical Center from March 1973 to February 1974 and since October 1988; from the Richmond VA Medical Center since September 2009; and from the Atlanta VA Medical Center from September 1996 to January 1998.

If any records requested cannot be located, issue a formal finding of unavailability and notify the Veteran that these records were not found.  All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current respiratory disorder, including asthma.  Access to the Veteran's claims file, including all records in the electronic file, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) Does the Veteran have a current diagnosis of asthma?  Does the Veteran have a current diagnosis of any other respiratory disorder?  Please specifically address the medical records indicating that the Veteran has been treated for asthma flare ups, allergic rhinitis, and chronic sinusitis.  If no current diagnosis is found, please fully explain why the Veteran's symptoms do not support a finding of any diagnosis.

(b) For every current respiratory disorder diagnosis found, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during service or was caused or otherwise related to any event in service?  Please discuss the Veteran's treatment for sinus disorders in 1973 and 1974 and whether this indicates that a chronic sinus disorder may have begun during his active duty service.

(c) Is it at least as likely as not that the Veteran's sleep apnea is caused or aggravated (permanently worsened beyond the natural progression) by any of his diagnosed respiratory disorders?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

4.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of all current disorders of the right hand.  Access to the Veteran's claims file, including all records in the electronic file, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) What are the Veteran's current diagnoses pertaining to the right hand, including, if appropriate, all diagnoses pertaining to each separate finger?  Please specifically address the medical records indicating that the Veteran has degenerative joint disease in numerous joints of his right hand.

(b) For every diagnosis found, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during service or was caused or otherwise related to any event in service?  Please discuss the Veteran's lay statements that his right hand was crushed by a metal locker in service and that he experienced frostbite in service, and the February 1971 service treatment record showing that he was treated for right hand swelling and pain after it was hit against a wall locker.

(c) Is it at least as likely as not that the Veteran's right hand arthritis is caused or aggravated (permanently worsened beyond the natural progression) by his service-connected right little finger fracture?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of all current skin disorders.  Access to the Veteran's claims file, including all records in the electronic file, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) What are the Veteran's current diagnoses pertaining to any skin disorder of the hands and feet?  Please specifically address the medical records indicating that the Veteran has been diagnosed with intractable plantar keratosis and porokeratosis.

(b) For every diagnosis found, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during service or was caused or otherwise related to any event in service?  Please discuss the Veteran's lay statements that he has had similar painful eruptions on his body since service, that he began have symptoms because he was allergic to wool, and the service treatment records showing treatment in April 1970 for pruritus and in July 1970 for herpes zoster.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

6.  Schedule the Veteran for a VA examination to determine the nature, severity, and etiology of his hepatitis and any current gastric disorder.  Access to the Veteran's claims file, including all records in the electronic file, must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  After reviewing the claims file and performing a physical examination of the Veteran and any indicated tests, the examiner must address the following:

(a) Please identify any current symptoms and any sequelae of hepatitis experienced by the Veteran, including any daily fatigue, malaise, anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  If the symptoms reported by the Veteran do not correspond with the clinical findings on examination, the examiner must explain why this may be the case.

(b) State whether the Veteran has any diagnoses of a gastric disorder, to include irritable bowel syndrome, that are separate disorders from the symptoms associated with the Veteran's hepatitis.  The examiner should differentiate, if possible, between the symptoms of any diagnosed gastric disorder and the symptoms of the Veteran's hepatitis.

(c) For every gastric disorder diagnosis found, is it at least as likely as not (a 50 percent probability or greater) that the disorder had its onset during service or was caused or otherwise related to any event in service?

(d) For every gastric disorder diagnosis found, is it at least as likely as not that the disorder was caused or aggravated (permanently worsened beyond the natural progression) by his service-connected hepatitis?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A comprehensive explanation for any opinion offered must be provided, based on the specific facts of this case and any pertinent medical principles and evidence in the claims file.  If the examiner is unable to answer the questions above, this must be stated and the reason(s) must be fully explained.

7.  The Veteran is hereby notified that it is his responsibility to report for all examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

8.  Ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

9.  After undertaking any other appropriate development, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


